Exhibit 10.4

Option No.: 20    -         

[g188241kei001.gif][g188241kei001.gif]AMENDED AND RESTATED ARRAY BIOPHARMA INC.

STOCK OPTION AND INCENTIVE PLAN

INCENTIVE STOCK OPTION AGREEMENT

Array BioPharma Inc., a Delaware corporation (the “Company”), hereby grants an
option to purchase shares of its common stock, $.001 par value, (the “Stock”) to
the optionee named below.  The terms and conditions of the option are set forth
in this cover sheet, in the attachment and in the Amended and Restated Array
BioPharma Inc. Stock Option and Incentive Plan (the “Plan”).

 

Grant Date:                , 20  

Name of Optionee

 

 

 

Optionee’s Social Security Number:          -        -        

Number of Shares Covered by Option:            

Option Price per Share:  $      .     (At least 100% of Fair Market Value)

Vesting Start Date:                 ,       

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan, a copy of which is also
attached.  You acknowledge that you have carefully reviewed the Plan, and agree
that the Plan will control in the event any provision of this Agreement should
appear to be inconsistent.

 

Optionee:

 

 

(Signature)

 

 

Company:

 

 

(Signature)

 

 

Robert E. Conway, Chief Executive Officer

Attachment

This is not a stock certificate or a negotiable instrument.


--------------------------------------------------------------------------------




[g188241kei001.gif]AMENDED AND RESTATED

ARRAY BIOPHARMA INC.

STOCK OPTION AND INCENTIVE PLAN

INCENTIVE STOCK OPTION AGREEMENT

Capitalized terms used in this Agreement that are not otherwise defined in this
Agreement have the meaning given such terms in the Plan.

Incentive Stock Option

This option is intended to be an incentive stock option under Section 422 of the
Internal Revenue Code and will be interpreted accordingly.  If you cease to be
an employee of the Company, its parent or a subsidiary (“Employee”) but continue
to provide Service, this option will be deemed a nonstatutory stock option on
the 90th day after you cease to be an Employee.  In addition, to the extent that
all or part of this option exceeds the $100,000 threshold of section 422(d) of
the Internal Revenue Code, this option or the lesser excess part will be deemed
to be a nonstatutory stock option.

 

Vesting

You may purchase shares which have vested under this option at any time prior to
expiration of this option by following the procedures set forth in the Plan and
below in this Agreement.  You may only exercise this option for a whole number
of vested shares, not less than 100 shares, unless the number of shares
purchased is the total number available for purchase under the option.

Provided you continue in Service on each vesting date and subject to the
deceleration provisions in the following paragraph, your right to purchase
shares of covered by this option (the “Option Shares”) vests as follows:

[To be determined]

The resulting aggregate number of vested shares will be rounded to the nearest
whole number.  You cannot vest in more than the number of shares covered by this
option.

No additional Option Shares will vest after your Service has terminated for any
reason.

 

Term

Your option will expire in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Grant Date, as shown
on the cover sheet.  Your option will expire earlier if your Service terminates,
as described below.

 

Regular Termination

If your Service terminates for any reason, other than death, Disability or
Cause, then your option will expire at the close of business at Company
headquarters on the 90th day after your termination date.

 


--------------------------------------------------------------------------------




 

Termination for
Cause

If your Service is terminated for Cause, then you shall immediately forfeit all
rights to your option and the option shall immediately expire. 

 

Death

If your Service terminates because of your death, then your option will expire
at the close of business at Company headquarters on the date 12 months after the
date of death.  During that 12-month period, your estate or heirs may exercise
the vested portion of your option.

In addition, if you die during the 90-day period described in connection with a
regular termination (i.e., a termination of your Service not on account of your
death, Disability or Cause), and a vested portion of your option has not yet
been exercised, then your option will instead expire on the date 12 months after
your termination date.  In such a case, during the period following your death
up to the date 12 months after your termination date, your estate or heirs may
exercise the vested portion of your option.

 

Disability

If your Service terminates because of your Disability, then your option will
expire at the close of business at Company headquarters on the date 12 months
after your termination date.

 

Leaves of Absence

For purposes of this option, your Service does not terminate when you go on a
bona fide employee leave of absence (i) that was approved by an authorized
representative of the Company in writing, if the terms of the leave provide for
continued Service crediting, or (ii) when continued Service crediting is
required by applicable law.  However, your Service will be treated as
terminating for purposes of the “Vesting” and the “Regular Termination” sections
of this Agreementin accordance with the then effective policies of the Company
relating to leaves of absence, unless your right to return to active work is
guaranteed by law or by a contract.  Your Service terminates in any event when
the approved leave ends unless you immediately return to active employee work.

The Company determines, in its sole discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under the Plan.

 

Notice of Exercise

When you wish to exercise this option, you must do so through the Company’s
account with Deutsche Bank Alex. Brown using the user name and password supplied
to you by Deutsche Bank.  You can access this account on the Deutsche Bank
website at www.optionselect.db.com or by calling 800-776-7564.

You must also notify the Company prior to exercising this option by submitting a
notice of exercise, in the form attached as Exhibit A, to the Company’s Chief
Financial Officer, or another Company employee designated by him.

If someone else wants to exercise this option after your death, that

 


--------------------------------------------------------------------------------




 

 

Form of Payment

person must prove to the Company’s satisfaction that he or she is entitled to do
so.

When you submit a notice of exercise, you must indicate how you have paid the
option price for the shares you are purchasing using one (or a combination) of
the following forms:

·      Cash, your personal check, a cashier’s check, a money order, wire or
another cash equivalent acceptable to the Company.

·      Shares of Stock which you have owned for more than six months and which
are surrendered to the Company.  The value of the shares, determined as of the
effective date of the option exercise, will be applied to the option price.

·      So long as a public market for the Stock exists as determined by the
Company, by delivery (on a form acceptable to the Company) of an irrevocable
direction to Deutsche Bank Alex. Brown or another licensed securities broker
acceptable to the Company to sell Stock and to deliver all or part of the sale
proceeds to the Company in payment of the aggregate option price and any
withholding taxes.

 

Withholding Taxes

You will not be allowed to exercise this option unless you make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the option exercise or sale of Stock acquired under this option.  In the
event that the Company determines that any federal, state, local or foreign tax
or withholding payment is required relating to the exercise or sale of shares
arising from this grant, the Company shall have the right to require such
payments from you, or withhold such amounts from other payments due to you from
the Company or any Affiliate.

 

Transfer of Option

During your lifetime, only you (or, in the event of your legal incapacity or
incompetency, your guardian or legal representative) may exercise the option. 
You cannot transfer or assign this option.  For instance, you may not sell this
option or use it as security for a loan.  If you attempt to do any of these
things, this option will immediately become invalid.  You may, however, dispose
of this option in your will or it may be transferred upon your death by the laws
of descent and distribution.

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your spouse, nor is the Company
obligated to recognize your spouse’s interest in your option in any other way.

 

Retention Rights

Neither your option nor this Agreement gives you the right to be retained by the
Company (or any Parent, Subsidiaries or Affiliates) in any capacity.  The
Company (and any Parent, Subsidiaries or Affiliates) reserves the right to
terminate your Service at any time and

 


--------------------------------------------------------------------------------




 

 

Shareholder Rights

for any reason.

You, or your estate or heirs, have no rights as a shareholder of the Company
until a certificate for your option’s shares has been issued or an appropriate
book entry has been made.  No adjustments are made for dividends or other rights
if the applicable record date occurs before your stock certificate is issued or
book entry is made, except as described in the Plan.

 

Adjustments

In the event of a stock split, a stock dividend or a similar change in the
Stock, the number of shares covered by this option and the option price per
share may be adjusted (and rounded down to the nearest whole number) pursuant to
the Plan.  Your option shall be subject to the terms of the agreement of merger,
liquidation or reorganization in the event the Company is subject to such
corporate activity.

 

Applicable Law

This Agreement will be interpreted and enforced under the laws of the State of
Colorado, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

 

The Plan

The text of the Plan is incorporated in this Agreement by reference.

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this option.  Any prior agreements, commitments or
negotiations concerning this option are superseded.

 

Notice of Certain
Dispositions

So that the Company can comply with its tax reporting obligations, if you sell
or otherwise dispose of Stock acquired upon exercise of this option sooner than
the one year anniversary of the date you acquired the Stock, then you agree to
notify the Company in writing of the date of sale or disposition, the number of
share of Stock sold or disposed of and the sale price per share within 30 days
of such sale or disposition.

 

Consent to Electronic Delivery

The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form.  By accepting this option grant you agree that the
Company may deliver the Plan prospectus and the Company’s annual report and
proxy statement to you in an electronic format.  If at any time you would prefer
to receive paper copies of these documents, as you are entitled to, the Company
would be pleased to provide copies.  Please contact the Human Resources
department or the Company’s Stock Administrator to request paper copies of these
documents.

By signing the cover sheet of this Agreement,

you agree to all of the terms and conditions described above and in the Plan.


--------------------------------------------------------------------------------




EXHIBIT A

NOTICE OF EXERCISE

INCENTIVE STOCK OPTION

The undersigned hereby gives notice to Array BioPharma Inc. (the “Company”) of
the desire to purchase shares of common stock of the Company pursuant to
Incentive Stock Option Agreement No.          .

1.                                       Exercise of Option.

Name

 

 

Date

 

 

Shares to be Exercised

 

 

Option Exercise Price

 

 

 

Limit Orders.

If you have elected to exercise your option pursuant to a Limit Order, check the
applicable box below:

o            Limit Order that is good until cancelled

o            Limit Order expires on

2.                                       Delivery of Payment.  Indicate below
how the full option exercise price for the Shares is to be paid:

o Pursuant to an “exercise and sell”, “sell to cover” or other broker
transaction with Deutsche Bank Alex. Brown

o Cash in the form of check, wire or funds from my Deutsche Bank Alex. Brown
account

o By surrender to the Company of Shares owned and held for more than six months
with a value of $          represented by certificate number(s)                

3.                                       Taxes to be Withheld.  Please indicate
whether you want taxes withheld from any disqualifying disposition, such as a
same-day-sale.  (Check only one)

o Yes, withhold taxes on a disqualifying disposition.

o No, do not withhold taxes on a disqualifying disposition.

 

 

 

Signature

 

Social Security No.:         -        -

 

Address:

 

 

 

 

 

 

 


--------------------------------------------------------------------------------